Dear Mr. Kliebert:
Upon further review and discussion of LSA-R.S. 17:405, Opinion No. 96-258 and a corresponding statute concerning Drug Free Zones found in LSA-R.S. 40:981.3, clarification appears to be necessary in regard to St. James Parish Council enacting an ordinance concerning Drug Free Zones for the Parish playgrounds in St. James Parish.
As stated in LSA-R.S. 40:981.3A(1):
     Any person who violates a felony provision of R.S. 40:966
through R.S. 40:970 of the Uniform Controlled Dangerous Substances Law while on any property used for school purposes by any school, within one thousand feet of any such property, or while on a school bus, shall, upon conviction, be punished in accordance with Subsection E.
LSA-R.S. 40:981.3 appears to clarify that a Drug Free Zone is only applicable while on any property used for a school purpose. Although LSA-R.S. 17:405 states that any "school property" can include any building or area owned by the state or by a political subdivision and used or operated as a playground or recreational facility, when read in conjunction with the remainder of the statute, a playground or recreational facility can be considered in a Drug Free Zone only when the property is used for a school purpose.
Therefore, St. James Parish Council can enact an ordinance concerning Drug Free Zones for the Parish playgrounds in St. James Parish only if the playgrounds are used for a school purpose by any school within one thousand feet of any such property and school buses.
I hope this clarification will be of assistance. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc